When our preliminary review of the docketing statements and
                the NRAP 3(g) documents revealed potential jurisdictional defects, we
                ordered appellant and cross-appellants to show cause why this appeal and
                cross-appeal should not be dismissed for lack of jurisdiction. First, it
                appeared that the district court has not entered a final, written judgment
                adjudicating all the rights and liabilities of all the parties. NRAP 3A(b)(1)
                (listing final judgments as appealable); Lee v. GNLV Corp., 116 Nev. 424,
                996 P.2d 416 (2000) (noting that a final judgment is one that disposes of
                all the claims and issues of all the parties); Mallin v. Farmers Ins.
                Exchange, 106 Nev. 606, 608-09, 797 P.2d 978, 980 (1990) (recognizing
                that consolidated district court actions are treated as one case for purposes
                of determining whether a final, appealable judgment has been entered).
                Second, with respect to the cross-appeal, it appeared that cross-appellants
                were not aggrieved parties with standing to appeal, because the district
                court ultimately dismissed the claims against them.        See NRAP 3A(a);
                Valley Bank of Nevada v. Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734
                (1994).
                            The parties timely responded. In its response, appellant
                argues that all claims, counterclaims, and third-party claims were
                resolved by the NRCP 41(e) dismissal. See United Ass'n of Journeymen v.
                Manson, 105 Nev. 816, 783 P.2d 955 (1989). Cross-appellants largely
                agree with appellant but also explain that the counterclaims against cross-
                respondent OneCap Mortgage were not dismissed under NRCP 41(e)
                because they were subject to the automatic bankruptcy stay under 11
                U.S.C. § 362 at the time the rest of the action was dismissed. No party
                addressed whether the NRCP 41(e) dismissal affected Sunwest Homes,
                Inc.'s claims asserted in the consolidated case below, Case No. A558034.
                Cross-appellants also asserted that although the claims against them were
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                      dismissed, they were adversely affected by a prior district court order
                      denying their motion for summary judgment and should be allowed either
                      to appeal or to raise arguments concerning the summary judgment denial
                      within the context of appellant's appeal.    See Ford v. Showboat Operating
                      Co., 110 Nev. 752, 755, 877 P.2d 546, 548 (1994) (recognizing that a party
                      "who is not aggrieved by a judgment need not appeal from the judgment in
                      order to raise arguments in support of the judgment not necessarily
                      accepted by the district court").
                                   The parties have not demonstrated that Sunwest Homes,
                      Inc.'s claims asserted in the consolidated case below, Case No. A558034,
                      have been resolved. Moreover, based on cross-appellants' response
                      showing that the counterclaims against OneCap Mortgage were subject to
                      the automatic bankruptcy stay as of July 16, 2010, those claims ostensibly
                      have not yet been resolved below. As a result, it appears that no final
                     judgment has been entered.       Lee v. GNLV Corp., 116 Nev. 424, 996 P.2d
                      416. Accordingly, we lack jurisdiction and
                                   ORDER this appeal DISMISSED.'




                                                                           J.
                                               Hardesty


                                                                                           J.
                     Parraguirre



                          'As this appeal and cross-appeal apparently pertain only to the
                     claims by appellant Ascendant Universal Fund I, LLC, not those against
                     Ascendant Universal Fund I, the automatic bankruptcy stay under 11
                     U.S.C. § 362(a)(1) (2010), does not prevent this jurisdictional disposition.
SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A


                ESSEEME                               MIIMESEMIEBEINICEEME
                        cc: Hon. Timothy C. Williams, District Judge
                             Harold P. Gewerter, Esq., Ltd.
                             Serenata Development Group, LLC
                             Shadow Ranch Indio, LLC
                             Bailey Kennedy
                             Joseph S. Sciscento
                             Eighth District Court Clerk




   SUPREME COURT
           OF
        NEVADA
                                                          4
   (0) I947A

INNEMOVAI       MINIM                                                  EMBIBV